Citation Nr: 0217366	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received upon 
which to reopen a claim for service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received upon 
which to reopen a claim for service connection for a 
gastrointestinal disorder.

3.  Entitlement to service connection for a back disorder 
secondary to bilateral pes planus.

4.  (A merits based decision on the issue of entitlement to 
service connection for pes planus will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This case came to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).  The Board remanded the case in 
December 2000.

The Board is undertaking additional development on the 
merits of the appellant's entitlement to service connection 
for pes planus pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.

The issue of entitlement to service connection for a back 
disorder is deferred pending resolution of the pes planus 
question.


FINDINGS OF FACT

1.  A February 1980 Board decision denied entitlement to 
service connection for bilateral pes planus and for a 
stomach disorder.

2.  Some of the evidence received to reopen a claim of 
entitlement to service connection for bilateral pes planus 
is neither cumulative nor duplicative, it relates to a 
previously unestablished fact necessary to substantiate the 
claim, and it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The evidence received since the February 1980 Board 
decision to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder is cumulative or 
redundant, and either does not relate to a previously 
unestablished fact necessary to substantiate the claim, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since a February 1980 Board 
decision denying entitlement to service connection for 
bilateral pes planus is new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

2.  The evidence received since a February 1980 Board 
decision denying entitlement to service connection for a 
gastrointestinal disorder is not new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1980, the Board denied entitlement to service 
connection for bilateral pes planus and a stomach disorder.  
Decisions of the Board are final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 1991).  
Claims that have been denied by the Board can only be 
reopened upon receipt of new and material evidence with 
respect thereto.  38 U.S.C.A. § 5108.  

"New and material evidence" is evidence not previously 
considered by VA adjudicators that is neither cumulative nor 
duplicative, that relates to a previously unestablished fact 
necessary to substantiate the claim, and that, by itself or 
in connection with other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  VA 
duties have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).

In this case, the March 1999 rating decision advised the 
veteran that his claims for service connection for bilateral 
pes planus and for a gastrointestinal disorder had been 
previously denied and could not be reopened in the absence 
of new and material evidence.  The December 2000 Board 
remand advised the veteran of the provisions of VCAA, as did 
a June 2001 letter from the RO.  In addition, the RO offered 
to obtain evidence the veteran wished to have considered in 
connection with his claims, but the veteran did not respond.

The claim file includes the veteran's service medical 
records, his statements, and VA and non-VA medical records.  
The veteran did not respond to a June 2001 RO letter asking 
him to identify custodians of additional evidence.  Finally, 
in a March 2002 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited submission of 
any additional pertinent evidence he had directly to the 
Board, but he did not respond.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  
Additionally, under 38 U.S.C.A. § 5103A(f) there is no duty 
to assist prior to the submission of new and material 
evidence.  Since there is no probative evidence that is not 
of record, it is not possible for VA to notify the veteran 
of evidence he should obtain and evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

Turning first to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for pes planus the Board notes that since 
February 1980, the appellant has submitted a May 2000 letter 
from Angelo Mitsos, DPM, who opined that a significant 
portion of the appellant's foot problems were directly 
related to flat feet, and that this disorder was aggravated 
by in-service physical demands.  As this opinion is both 
new, in the sense that it is not cumulative, and material, 
in the sense that it directly addresses whether pes planus 
was incurred or aggravated in-service, the Board finds that 
the claim of entitlement to service connection for pes 
planus must be reopened.  38 U.S.C.A. § 5108.

With respect to the claim to reopen the issue of entitlement 
to service connection for a gastrointestinal disorder the 
Board notes that the evidence available in 1980 included the 
appellant's service medical records.  Those records show 
that in October 1966 the appellant reported complaints which 
were diagnosed as acute gastroenteritis.  No other 
gastrointestinal complaints were recorded in-service..  At 
his June 1969 separation examination a pertinent diagnosis 
was not made.  

Also available in February 1980 were an April 1979 VA 
examination report which diagnosed epigastric pain of 
unknown cause, a June 1979 VA examination which diagnosed 
possible functional gastrointestinal complaints manifested 
by abdominal pain, and a June 1979 upper gastrointestinal 
series which was negative for any abnormality

Since February 1980, VA has received a March 1998 clinical 
record by Craig Robbins, MD, who noted that the veteran had 
no significant medical history and had not seen a doctor for 
about 15 years.  Following review of the veteran's systems, 
and a physical examination a pertinent diagnosis was not 
made.  Indeed, the veteran was described as "healthy."

At a June 2000 hearing the veteran testified hat since 
service he had had gastric-pain attacks similar to the one 
he had in service, but the pain subsided within 5 minutes.  
He denied receiving postservice treatment for gastric pain.

In letters received by the RO in December 2000, two service 
comrades recollected that the appellant was stricken with 
stomach pains in service.

With regard to the issue of whether new and material 
evidence has been received upon which to reopen a claim for 
service connection for a gastrointestinal disorder, the 
veteran testified, at the June 2000 hearing, that he 
continued to have gastric-pain attacks, but he had not had 
treatment for a gastrointestinal disorder since service.  On 
the other hand, according to the March 1998 clinical record 
by Dr. Robbins, the veteran had no significant medical 
history, he had not seen a doctor for 15 years, he had no 
abdominal pain, he did not complain of a gastrointestinal 
disorder, none was found on clinical evaluation, and the 
doctor pronounced the veteran "healthy."  While this 
evidence is new it does not relate to an unestablished fact 
necessary to substantiate the claim.  That is, the evidence 
does not help determine whether the appellant currently has 
a gastrointestinal disorder that was incurred or aggravated 
in-service.  Hence, the evidence received since 1980 
regarding the appellant's claim of entitlement to service 
connection for a gastrointestinal disorder is not so 
significant that it must be considered in order to fairly 
decide the merits thereof.  As new and material evidence has 
not been received this claim is not reopened.



ORDER

New and material evidence has been received upon which to 
reopen a claim for service connection for bilateral pes 
planus.

New and material evidence has not been received upon which 
to reopen a claim for service connection for a 
gastrointestinal disorder.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please 
note these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

